Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of the claim must be shown: 
database
request specifies a proprietary extension to the extensible standard representation identifying proprietary functionality of the database or a proprietary system to access the database
parameter-value pair.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28, 34-37, 40, 41, and 43-47 are rejected as being unpatentable over US 20130204907 (Alarcon) in view of US 2003046311 (Baidya).
 Regarding claim 46, Alarcon teaches or suggests an apparatus for interacting with a network function associated with a database, the apparatus comprising: processing circuitry; memory containing instructions executable by the processing circuitry (claim 33) whereby the apparatus is operative to: 
send a request to the network function, wherein the request specifies at least one function associated with a provider of the database (¶ 10). 

Baidya teaches or suggests a request specifies at least one function in an extensible standard representation common to a plurality of database providers including the provider of a database; and wherein the at least one function associated with the provider of the database comprises a proprietary extension to the extensible standard representation identifying proprietary functionality of the database or a proprietary system to access the database (1:41-49).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alarcon’s apparatus and Baidya’s representation so the request specifies the at least one function in an extensible standard representation common to a plurality of database providers including the provider of the database; and wherein the at least one function associated with the provider of the database comprises a proprietary extension to the extensible standard representation identifying proprietary functionality of the database or a proprietary system to access the database.  A reason to so would have been to employ a protocol well known in the art that can be used to accomplish most functions.
Regarding claim 28, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Regarding claim 35, the aforementioned combination teaches or suggests the request comprises a request for a service in relation to the database. (Alarcon ¶ 10).
Regarding claim 36, the aforementioned combination teaches or suggests the network function comprises a Unified Data Repository (UDR), User Data Repository (UDR), or Unstructured Data Storage Function (UDSF). (Alarcon ¶ 10).
Regarding claims 37, 40, 41, and 47, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, as well as interacting with the database based at least in part on the at least one function.  (Alarcon ¶¶ 10-11).
Regarding claim 43, the aforementioned combination teaches or suggests in response to receiving interaction results from the database, forwarding the interaction results to a sender of the request.  (Alarcon ¶ 11).
Regarding claim 45, the aforementioned combination teaches or suggests receiving the request from a consumer network function.  (Alarcon ¶ 10).

Claims 29 and 38 are rejected as being unpatentable over US 20130204907 (Alarcon) in view of US 2003046311 (Baidya) further in view of WO 2001/63476 (Fish). 
Alarcon does not expressly disclose the at least one function is specified using at least one parameter-value pair.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alarcon’s apparatus, Baidya’s representation, and Fish’s parameter-value pair to specify the at least one function using at least one parameter-value pair.  A reason to so would have been to combine the familiar elements from the references according to known methods to yield predictable results the predictable result of specifying a function.

Claims 29, 30, 38, and 39 are rejected as being unpatentable over US 20130204907 (Alarcon) in view of US 2003046311 (Baidya) further in view of US 20150317169 (Sinha).
Regarding claim 29, Alarcon does not expressly disclose the at least one function is specified using at least one parameter-value pair.
Sinha teaches or suggests at least one function is specified using at least one parameter-value pair (¶ 83).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alarcon’s apparatus, Baidya’s representation, and Sinha’s parameter-value pair to specify the at least one function using at least one parameter-value pair.  A reason to so would have been to combine the familiar elements from the references according to known methods to yield predictable results the predictable result of specifying a function.

Regarding claims 38 and 39, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 31 and 32 are rejected as being unpatentable over US 20130204907 (Alarcon) in view of US 2003046311 (Baidya) further in view of US 20150317169 (Sinha) and US 20040143510 (Haeberle). 
Regarding claim 31, Alarcon does not expressly disclose converting the request specifying the at least one function using JSON to an Application Programming Interface (API) call for the function associated with the provider of the database.
Sinha teaches or suggests at least one function is specified using at least one parameter-value pair (¶ 83).  The teachings and suggestions of the references are combined for the same reason as explained for claim 29.
Haeberle teaches or suggests converting a method specifying at least one function to an Application Programming Interface (API) call for the function associated with the provider of a database (¶¶ 35, 38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alarcon’s apparatus, Baidya’s representation, parameter-value pair, and Haeberle’s API calls for converting the request specifying the at least one function using JSON to an Application Programming 
Regarding claim 32, the aforementioned combination teaches or suggests sending the request to the network function comprises sending the converted request to the network function (Alarcon ¶ 10, Haeberle ¶¶ 35, 38).  The teachings and suggestions of the references are combined for the same reason as explained for claim 31.

Claim 33 is rejected as being unpatentable over US 20130204907 (Alarcon) in view of US 2003046311 (Baidya) further in view of US 20150317169 (Sinha), US 20040143510 (Haeberle), and US 20180192390 (Li). 
Alarcon does not expressly disclose sending the request to the network function comprises sending the request using a Nudr or Nudsf interface.
Li teaches or suggests sending a request using a Nudr or Nudsf interface.  (¶ 96).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alarcon’s apparatus, Baidya’s representation, Sinha’s parameter-value pair, Haeberle’s API calls, and Li’s interface to send the request to the network function comprises sending the request using a Nudr or Nudsf interface.  A reason to do would have been to use an interface designed to work with the UDR. 


Regarding claim 42, Alarcon does not expressly disclose translating the at least one function into database interaction commands; and providing the database interaction commands to the database.
Haeberle teaches or suggests translating at least one function into database interaction commands; and providing the database interaction commands to a database (¶ 44).  The teachings and suggestions of the references are combined for the same reason as explained for claim 32.
Regarding claim 44, the latter combination teaches or suggests translating the interaction results into a standard format or standard representation (Haeberle ¶ 44).  The teachings and suggestions of the references are combined for the same reason as explained for claim 32.

Response to Arguments
The arguments have been fully considered.  “Applicant respectfully submits that the cited references fail to disclose ‘the at least one function associated with the provider of the database comprises a proprietary extension to the extensible standard representation identifying proprietary functionality of the database or proprietary of system to access the database.’"  (Resp. 7-8.)  The addition of Baidya to Alarcon, however, would have suggested the limitations as aforementioned.
 
Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 6134544 includes an interface to process and translate search request queries for database network element handling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/